UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) MONDO ACQUISITION V, INC. (Exact name of registrant as specified in its charter) Delaware 26-3188163 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 61 Broadway, 32 nd Floor New York, New York 10006 (Address of principal executive offices) (212) 930-9700 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 11, 2010 – 1,000,000 shares of common stock MONDO ACQUISITION V, INC. Index PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Balance Sheet as of June 30, 2010(unaudited) and December 31, 2009 F-1 CondensedStatements of Operations for the three and six months ended June 30, 2010 and 2009, and From August 15, 2008 (Date of Inception) through June 30, 2010 (unaudited) F-2 Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009, and From August 15, 2008 (Date of Inception) through June 30, 2010 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4- F-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 4 Item 4T. Controls and Procedures 4 PART II. OTHER INFORMATION 5 Item 1. Legal Proceedings 5 Item1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. [Removed and Reserved.] 5 Item 5. Other Information 5 Item 6. Exhibits 5 SIGNATURES 6 MONDO ACQUISITION V, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET AS OF JUNE 30, 2010 June 30, 2010 (unaudited) December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Loan payable—related party Total Current Liabilities Long Term Liabilities: - - Total Liabilities Commitments and Contingencies Stockholders’ Equity: Preferred stock, par value $0.001; 10,000,000 shares authorized, no issued and outstandingas of June 30, 2010 and December 31, 2009 - - Common stock, $0.001 par value; 40,000,000 authorized; 1,000,000 issued and outstanding as of June 30, 2010 andDecember 31, 2009 Additional paid in capital - - Accumulated deficit during development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See the accompanying footnotes to unaudited condensed financial statements F - 1 MONDO ACQUISITION V, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FROM AUGUST 15, 2008 (DATE OF INCEPTION) TO MARCH 31, 2010 (UNAUDITED) For the Three Months Ended For the Six Months Ended For thePeriod From August 15, 2008 (Date of Inception) to June 30, 2010 Operating Expenses: Selling, general and administrative expenses - 97 Net loss $
